Citation Nr: 1737194	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1951 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection for tinnitus is based on his contention that his disability resulted from exposure to acoustic trauma during active service. For the following reasons, the Board finds that service connection for tinnitus is established.

He was an infantry member and was exposed to mortar fire and rifle fire.  He experienced tinnitus while in service and continues to experience it.  Although the October 2011 VA examiner was unable to provide an opinion regarding the etiology of the Veteran's tinnitus, the Board finds the Veteran's testimony persuasive. 

The Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  The Board also finds the Veteran's statements as to the onset of his tinnitus to be competent and credible.  (See May 2017 Hearing Transcript).  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is required to afford the Veteran an adequate VA audiological examination and to obtain a medical opinion which adequately addresses the relationship, if any, between the Veteran's current bilateral hearing loss and service.

The October 2011 VA examination is inadequate as the examiner failed to provide an opinion, indicating that the lack of service treatment records prevented him from providing an opinion without resorting to mere speculation.  The examiner did not consider the Veteran's lay testimony concerning his hearing loss.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination by an audiologist to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Because he is competent as a layman to report having experienced some loss of hearing, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current bilateral hearing loss may have originated in service.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to the following:

a)  It is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service?

b) It is at least as likely as not (50 percent or greater probability) that it is due to, or aggravated by, his service-connected tinnitus?

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4. Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a statement of the case (SSOC) and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


